Citation Nr: 1642016	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  14-17 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUE

Entitlement to service connection for obstructive sleep apnea, including as secondary to service-connected residuals of parotidectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1994 to December 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board videoconference hearing in April 2016, and a transcript of the hearing is associated with his claims folder.  

FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's current obstructive sleep apnea was not manifest in service, is unrelated to service, and was not caused or aggravated by his service-connected parotidectomy disability.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Service treatment records do not mention sleep apnea or fatigue.  In August 2003, the Veteran claimed service connection for parotidectomy, temporomandibular joint syndrome, and tooth loss secondary to parotidectomy.  Service connection is now in effect for tender preauricular and neck scar, temporomandibular joint syndrome, status post parotidectomy, and lost teeth.   

On VA evaluation in May 2005, the Veteran's throat had no abnormalities.  In March 2006, the Veteran reported jaw problems.  

The Veteran presented for a VA vesting visit in January 2008.  He stated that he snores loudly at night and is tired all day.  He had been active and had not lost weight.  Since his parotidectomy, he had tingling and numbness on the left side of his face.  He had no other complaints at that time.  Sleep apnea was assessed.  

On VA evaluation in January 2008, a history of sleep disordered breathing was reported.  The Veteran had several missing lower left mandibular teeth, and bilateral temporomandibular joint crepitus.  His left neck parotidectomy scar was well healed and soft, and there was slight tissue fullness left verses right parotids.  

In March 2011, a private sleep medicine physician wrote a letter indicating that the Veteran has known obstructive sleep apnea, that he had a parotidectomy during service due to parotitis, and that it was possible that his parotidectomy may contribute to his underlying obstructive sleep apnea.  However, it was difficult to ascertain the exact contribution of parotidectomy to his underlying obstructive sleep apnea.  

On VA examination in April 2014, the Veteran's claims file was reviewed and it was noted that he has obstructive sleep apnea.  There was a history of a parotidectomy in 1997.  Then Veteran developed snoring and daytime fatigue.  He had a sleep study done on January 13, 2008, which showed severe obstructive sleep apnea.  He was started on a CPAP machine but did not tolerate it.  He was then placed on a dental device which he had been using with good results.  The examiner noted that the Veteran was contending that his sleep apnea was secondary to his service-connected parotidectomy; he also noted the private medical record from March 2011.  The VA examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea was caused or aggravated by his service-connected parotidectomy.  

The examiner noted that the pathophysiology of obstructive sleep apnea is caused by problems that affect upper airway patency.  Upper airway patency is maintained by the bony and cartilaginous structures surrounding the naso- and oropharynx, plus 12 pairs of skeletal muscles.  Patients with obstructive sleep apnea have a reduced upper airway size due to excess surrounding soft tissue or a highly compliant airway.  A reduced airway size, combined with diminished neural output to the upper airway muscles during sleep and at apnea onset, can result in partial or complete upper airway collapse.  The results are obstructive and mixed apneas.  

Definite risk factors for obstructive sleep apnea include obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities.  Potential risk factors include heredity, smoking, nasal congestion, and diabetes.  

Obesity and advancing age are generally considered to be the major risk factors for obstructive sleep apnea.  In regards to craniofacial abnormalities, these usually occur in the soft palate and uvula when they impinge on the posterior airway.  In addition, a retruding jaw can push an enlarged tongue posteriorly to impinge on the hypopharyngeal space.  

Since the major factors for obstructive sleep apnea are advancing age and obesity, and the Veteran gained approximately 50 pounds since service, was not diagnosed with sleep apnea until 10 years after his in-service parotidectomy, and the common craniofacial abnormalities are in regards to the soft palate, uvula, and retruding jaw, not loss of teeth or parotidectomy such as the Veteran had, it was less likely than not that his obstructive sleep apnea was caused or aggravated by his parotidectomy disability.    

During the Veteran's April 2016 hearing, he indicated that he saw a dentist for a sore tooth in about 1999 or 2000.  Thereafter, they removed all of the teeth on the left side of his jaw.  His sleep apnea began after his teeth were removed.  He indicated that he gained weight after service but that the sleep apnea began after his dental work was performed.  

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's obstructive sleep apnea.  The preponderance of the evidence shows that it was not manifest in service and is unrelated to service.  Instead, the probative evidence indicates that it was first manifest many years after service, and no evidence of record indicates that it is related to service.  The preponderance of the evidence is against a finding that the Veteran's sleep apnea is proximately due to or the result of his service-connected parotidectomy disability or any of the service-connected disabilities related to it.  While the Veteran's private physician has indicated that it was possible that his parotidectomy contributes to his underlying obstructive sleep apnea, this does not meet the at least as likely as not (probability of at least 50 percent) standard of proof which exists.  The preponderance of the evidence indicates that it was not caused or aggravated by the service-connected parotidectomy disabilities.  The VA examiner who examined the Veteran in 2014 indicated that it was less likely than not that it was due to or aggravated by the Veteran's parotidectomy, and explained why, considering medical principles and the Veteran's personal medical situation, including his parotidectomy  and consequent loss of teeth.  The Veteran's 2016 testimony that his sleep apnea began after his teeth were removed post-service has been considered, but it does not take into consideration the fact that sleep apnea is related not just to obesity, but also to aging.  Aging was occurring post-service, and his testimony does not prove causation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  However, the Board would like to thank the Veteran for his 4 years of service.  


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


